UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6181



STEPHEN L. MILES,

                                               Plaintiff - Appellant,

          versus


O. R. NICKENS, Major; JOSEPH        E.   GASKINS,
Captain; J. D. WEAVER, Doctor,

                                              Defendants - Appellees,

          and


WINFRED HARDY, Sheriff,

                                                            Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-935-5-BO)


Submitted:   April 13, 2000                  Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Stephen L. Miles, Appellant Pro Se. G. Christopher Olson, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina; Timothy Coleman
Barber, Angela Humes Brown, BARBER & ASSOCIATES, Greenville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stephen L. Miles appeals the district court’s order granting

summary judgment to Appellees on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Miles v. Nickens,

No. CA-97-935-5-BO (E.D.N.C. Apr. 28, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                2